DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Notes
	The claims recite, “within normal audio output by operating above the normal frequency range for human hearing”.  The term “normal” could be indefinite.  However, applicant defines the frequency range for “normal” in paragraph [0070] and therefore the claim is not indefinite in light of the specification.

	Claim 9 recites, “An interactive combat gaming system for a first player comprising one or more controllers as claimed in claim 1, …”  It is being considered as an independent combination claim with all of the limitations of the controller defined in claim 1 sub combination.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
In regards to art, Shau (US PG pub 2006/0019605) shows the closest prior art.  It shows a game controller, figure 5, which uses sound waves or audio code at frequencies out of human hearing ranges in order to communicate with the consoles.  
However, the claim provides further limitations, such as, an audio code signal in response to a predetermined motion of the controller, the audio code signal adapted to be embedded within normal audio output, and the audio code signal comprises a unique audio code signal assigned to the predetermined motion, the predetermined motion being from a predefined set of motions to be performed by the player.  These limitations are not shown or taught in the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CUFF/Primary Examiner, Art Unit 3715